 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
                                                   ***
 9
                                                               Case No. 2:19-cv-00161-RFB-VCF
10   GREGORY MAY,
11                                          PLAINTIFF, ORDER OF DISMISSAL WITHOUT
                                                       PREJUDICE PURSUANT TO RULE 4(m)
12           v.
                                                       OF THE FEDERAL RULES OF CIVIL
13   MATTINNSON., et al.,                              PROCEDURE

14
                                     DEFENDANT’S,
15
16
            Counsel for plaintiff has failed to show good cause why this action should not be dismissed
17
     without prejudice for failure to timely serve Defendants Hammel, Monique Hubbard-Pickett,
18
19   Hinckle, Rodriguez, Hosely, Robins, according to the requirements of Rule 4(m) of the Federal

20   Rules of Civil Procedure. Therefore,

21          IT IS ORDERED that this action is DISMISSED without prejudice as to Defendant

22   Hammel, Monique Hubbard-Pickett, Hinckle, Rodriguez, Hosely, Robins.

23          DATED this 10th day of March, 2020.

24
                                                         _____________________________
25                                                       RICHARD F. BOULWARE, II
26                                                       United States District Judge

27
28
